UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYRONE PETERS,

                                   Plaintiff,
                                                                                  15-cv-9274 (NSR)
                             -against-
                                                                                OPINION & ORDER
 CORRECTION OFFICER BUTTEL et al.,

                                   Defendants.

NELSON S. ROMAN, United States District Judge:

       Plaintiff Tyrone Peters ("Plaintiff') brings this action, pro se, against Defendants

Superintendent William Lee, Correction Officer ("CO") Lee Benford, CO Daniel Buttel, CO

Jeffrey Ems, and Sergeant Duane Malark (collectively, "Defendants"). (Second Amend. Compl.

("SAC"), ECF Nos. 38, 45. 1) In his complaint, Plaintiff assert several claims pursuant to 42 U.S.C.

§ 1983 ("Section 1983"), namely that (1) he was assaulted by several corrections officers on

November 21, 2012, (2) Defendant Lee failed to protect him against that assault; (3) Defendant

Lee retaliated against Plaintiff by interfering in disciplinary proceedings resulting from the

November 21, 2012 attack; and (4) Defendant Benford used excessive force and/or retaliated

against Plaintiff by intentionally hitting him with an electric gate on February 14, 2013. (Id.)

       Before the Court is Defendants' motion for partial summary judgment, pursuant to Rule 56

of the Federal Rules of Civil Procedure, seeking dismissal of Plaintiff's (a) retaliation claim against

Defendant Lee; (b) failure to protect claim against Defendant Lee; (c) excessive force and


       On June 16, 2017, Plaintiff moved for leave to file the Second Amended Complaint ("SAC") (see ECF No.
       38, Ex A; see also Deel. of Assistant Att'y Gen. Yan Fu ("Fu Deel."), ECF No. 86, Ex. A.), which the
       Honorable Magistrate Judge Lisa Margaret Smith granted in part and denied in part on August 14, 2017 (ECF
       No. 46). Thereafter, on August 16, 2017, Magistrate Judge Smith made Plaintiff's proposed SAC the
       operative complaint, and in doing so (1) struck paragraphs 6, 7, 64-66, 68, and 70-87 from the SAC, (2)
       struck references to dismissed defendants Murphy and Ortiz from paragraphs 102 and 113 of the SAC, and
       (3) incorporated paragraphs 7, 8, 10-11, 29-33, and 36-39 from Plaintiff's reply to Defendants' opposition to
       the motion to amend (ECF No. 45 ("SAC Reply")). (See ECF No. 47.)
retaliation claims against Defendant Benford, and (d) to the extent stated, the conspiracy claim

against Defendants Benford, Huttel, Erns, and Malark arising from the February 14, 2013 incident

(the “Motion”). (ECF No. 80.) For the following reasons, the Motion is GRANTED in its entirety.

                                               BACKGROUND

       The following facts are taken from the Defendants’ unopposed Local Civil Rule 56.1

Statement of Undisputed Material Facts (ECF No. 81 (“Defs. 56.1”)), Plaintiff’s Affidavit in

Opposition to Defendants’ Motion (ECF No. 88 (“Pl. Aff.”)) (“Opposition”), and the parties’

affidavits, declarations, and exhibits.2 They are not in dispute unless otherwise noted.

A. The November 21, 2012 Incident

       a. The Grievance Process at Green Haven

       At Green Haven, as well as other New York State Department of Corrections and

Community Supervision (“DOCCS”) facilities, the grievance process is not adversarial. (Decl. of

William Lee (“Lee Decl.”), ECF No. 82, at ¶ 6.) In fact, the filing of a grievance or other complaint

by an inmate will not, itself, initiate a disciplinary process. (Id.) Instead, when filed, grievances

at Green Haven undergo an investigation. (Defs. 56.1 ¶ 10.) Investigators will prepare a memo

summarizing their investigation, which, if an injury is claimed in the grievance, can involve

obtaining medical records, inmate injury reports, or pictures. (Id. ¶ 10; Lee Decl. ¶ 7.)



2
       Although Plaintiff submitted his Opposition to the Motion and received proper notices of his obligations
       under Local Civil Rule 56.1 and Federal Rule of Civil Procedure 56 (ECF No. 87), he failed to submit a
       responsive Rule 56.1 statement. For this reason, Defendants urge the Court to deem the statements contained
       in Defendants’ Rule 56.1 Statement as undisputed. (Defs. Reply Mem. of Law in Support of Defs. Mot.
       (“Defs. Reply”), ECF No. 90, at 2.) Given Plaintiff’s pro se status, the Court will decline to do so
       automatically and will instead look to Plaintiff’s Opposition, as well as conduct an independent review of the
       record, to aid in ascertaining disputed and undisputed facts. See Morales v. City of New York, No. 13-cv-
       7667 (RJS), 2016 WL 4718189, at *1 n.1 (S.D.N.Y. Sept. 7, 2016) (considering Plaintiff’s affidavit in
       opposition to summary judgment and conducting an independent review of the record, notwithstanding fact
       that Plaintiff failed to oppose Defendants’ Local Civil Rule 56.1 Statement); see also Holtz v. Rockefeller &
       Co., Inc., 258 F.3d 62, 73 (2d Cir. 2001) (“[W]hile a court ‘is not required to consider what the parties fail to
       point out’ in their Local Rule 56.1 statements, it may in its discretion opt to ‘conduct an assiduous review of
       the record’ even where one of the parties has failed to file such a statement.”).


                                                         2
       Once a superintendent receives that summary, he or she can, in turn, either request

additional information, conclude that the grievance is unsubstantiated, or refer the grievance to the

DOCCS Office of Special Investigations (“OSI”).3 (Defs. 56.1 ¶¶ 10, 17; Lee Decl. ¶¶ 7-8.) If a

grievance is referred to it, OSI will conduct its own investigation and refer any substantiated

allegations to the DOCCS’s Bureau of Labor Relations (“Labor Relations”), which can take

disciplinary action if necessary. (Lee Decl. ¶ 12; Defs. 56.1 ¶ 19.)

       Superintendents are also allowed to refer allegations directly to Labor Relations if an

employee’s conduct warrants such action. (Lee Decl. ¶ 13.) However, because he does not have

the resources available to conduct investigations that will provide sufficient information to

establish the requisite burden of proof for a hearing, Defendant Lee refers matters to OSI, rather

than Labor Relations, if he believes that an allegation requires more thorough inquiry. (Id.)

       b. Defendant Lee’s Awareness (or Lack Thereof) of Prior Incidents Involving
          Defendants Huttel, Erns, and Malark

       On several occasions during his time as superintendent, Defendant Lee has referred

grievances alleging assault or retaliation to OSI. (Lee Decl. ¶¶ 7-8, 13.) Defendant Lee cautions,

however, that grievances are merely allegations and do not reflect the actual number of assaults or

incidents of misconduct by staff. (Id. ¶ 15; see also Defs. 56.1 ¶¶ 11-13.) Furthermore, Defendant

Lee avers that “the possibility that a particular officer’s name appears in multiple grievances does

not establish that the officer has an issue with misconduct,” particularly if an officer works in close

quarters with inmates. (Lee Decl. ¶ 18; Defs. 56.1 ¶ 14.)

       According to Defendant Lee, he received, on or before March 23, 2012, a report of staff

misconduct grievances at Green haven. (Lee Decl. ¶ 16.) Defendant Lee’s review of that report



3
       OSI may also initiate investigations based on complaints received directly from inmates or staff or on its own
       initiative. (Defs. 56.1 ¶ 16; Lee Decl. ¶ 10.)


                                                        3
did not reveal anything atypical about the facility. (Id.) In fact, in Defendant Lee’s view, the report

corroborated “what [he] knew from making rounds throughout the facility, talking to staff and

inmates, and receiving feedback from” various supervisors and officials—Green Haven’s issues

were typical of a large maximum-security facility. (Id. ¶ 17.) Defendant Lee further maintains

that, had there been substantial issues at Green Haven, he would have been informed by DOCCS’s

Central Office in Albany.4 (Id.)

       Defendant Lee notes that he had never been informed by Central Office that there were an

unusual number of complaints or OSI investigations related to staff assaults at Green Haven. (Id.)

In particular, Central Office never indicated that Defendants Huttel, Erns, and Malark were

involved in an abnormally high number of complaints, nor was Defendant Lee personally aware

of any substantiated inmate grievances alleging assault by any of those three defendants. (Id. ¶¶

18-19; see also Defs. 56.1 ¶¶ 20-21.)

       Plaintiff nevertheless contends that Defendant Lee was aware of “continuous grievances

filed against” Defendants Huttel, Erns, and Malark, and offers several affidavits in support.

(Pl. Aff. ¶ 21.) For example, Charles Moreman, an inmate currently incarcerated at the Wende

Correctional Facility, affirms that he “witnesse[d] on more than Four [4] occasions from 2011 ~

2013 [Defendant] Huttel, aka ‘The Enforcer’” beat up inmates that disrespected his wife” (the

“Moreman Affidavit”). (Pl. Aff. Ex. H at 1.) Moreman states that he “personally complained to

[Defendant] Lee” about this conduct, including “in the Summer of 2012,” but Defendant Lee

apparently sided “with his officers[’] tactics[] of disciplining inmates.” (Id. at 1-2.) However,

during his deposition, Moreman conceded that he had never actually seen Defendant Huttel use

excessive force on any inmate. (Decl. of Yan Fu in Further Support of Defs. Mot. for Summary


4
       The DOCCS central office is comprised of the Central Office Review Committee, OSI, Labor Relations, the
       Commissioner, and the Deputy or Assistant Commissioner. (Lee Decl. ¶ 17.)


                                                     4
Judgment (“Fu Reply Decl.”), ECF No. 91, Ex. A at Tr. 14:5-9.) And when asked if he had ever

witnessed an officer assault an inmate while at Green Haven, Moreman only stated that he had

heard “somebody yelling” about an altercation. (Id. Tr. 15:22-25.)

       Plaintiff also provided an affidavit by Timothy Scott (the “Scott Affidavit”), another inmate

currently at Wende Correctional Facility. Scott avers that attacks against inmates were “a

continuous thing at Green Haven Correctional Facility between 2010-13” but that Defendant Lee

denied those complaints/grievances. (Pl. Aff. Ex. I at 2.) Scott states that he “personally asked

[Defendant] Lee to have his Officers stop the assaults on inmates.”5 (Id.)

       Finally, Plaintiff cites to his own personal knowledge of grievances that had been filed.

During his January 17, 2018 deposition (the “January 2018 Deposition”), Plaintiff explained that

he knew of two inmates who had informed him that they each had filed separate grievances, one

regarding assault and the other regarding harassment. (Fu Decl. Ex. D at Tr. 22:8-24:3.) When

pressed for more details, Plaintiff indicated that he was aware of “more than two” grievances,

although he could not recall if there were “more than five.” (Id. Tr. 26:5-8.) Plaintiff also points

to several lawsuits that have been filed against the CO defendants, one of which named Defendant

Lee as a defendant.6 (Pl. Aff. Exs. J & K.) Defendant Lee retorts, however, that (1) unless he was

a defendant, he would not have had knowledge of a lawsuit and (2) the fact that a lawsuit names

an officer as a defendant does not establish an issue with misconduct.7 (Lee Decl. ¶ 21.)


5
       Scott states that Lee warned him that he “might be next to be assaulted if [he] ke[pt] complaining.” (Id.)
6
       Plaintiff also seems to point to another case where an Inmate Liaison Committee member presented evidence
       to the Court that the ILC had complained to Defendant Lee. (Id. ¶ 25.) Plaintiff, however, does not provide
       the case name or citation, and does not include the case as an Exhibit.
7
       Plaintiff’s Opposition attaches an article written by Joe Watson, titled “New York DOCCS Has Paid $10
       Million to Prisoners Beaten by Guards Over Five-year Period.” (Pl. Aff. Ex. F.) The Court will not
       incorporate this article into the record in rendering a decision on the Motion. The article constitutes
       inadmissible hearsay and does not fall under any of the enumerated hearsay exceptions. See Allen v. City of
       New York, 480 F. Supp. 2d 689, 720 (S.D.N.Y. 2007) (“The Court, however, cannot consider this article in
       assessing Allen’s opposition to summary judgment. Such evidence constitutes inadmissible hearsay, which
       is ‘unusable to defeat summary judgment.’”).


                                                       5
       c. The Alleged Assault by Defendants Huttel, Erns, and Malark

       On November 21, 2012, Plaintiff—at the time an inmate at the Green Haven Correctional

Facility (“Green Haven”)—was working as a porter in the F-Block of the facility. (Defs. 56.1 ¶ 1;

SAC ¶¶ 1, 21.) At approximately 9:05 a.m. that day, an incident occurred between Plaintiff and a

female correctional officer. (SAC ¶ 22-23.) Specifically, Plaintiff was accused of calling the

female correctional officer a derogatory term and threatening to kill her. (SAC ¶ 23; Fu Decl. Ex.

E at DEFENDANTS 0080.) Following the incident, Plaintiff received a misbehavior report

(“MBR”) from non-defendant CO Drown. (Defs. 56.1 ¶ 7; Fu Decl. Ex. E at DEFENDANTS

0080.) The MBR cited Plaintiff for violating DOCCS disciplinary rules 106.10 (refusing a direct

order), 102.10 (threats), 107.11 (harassment of an employee), and 104.11 (violent conduct). (Defs.

56.1 ¶ 7; Fu Decl. Ex. E at DEFENDANTS 0077.)

       The issuance of the MBR required that Plaintiff be sent to Green Haven’s Special Housing

Unit (“SHU”). (See SAC ¶ 25.) Thus, later that day, at approximately 12:30 p.m., Defendants

Erns and Malark came to Plaintiff’s cell to escort him to SHU. (Defs. 56.1 ¶ 8.) After handcuffing

Plaintiff and navigating him down stairs to exit the F-Block, Defendant Malark allegedly called

over the radio and requested that the hallway to SHU be cleared. (SAC ¶¶ 26-27.) As the group

exited the F-Block, Defendant Huttel approached and inquired as to why Plaintiff was being

transported to SHU. (Id. ¶ 28.) Defendant Erns responded that Plaintiff had threatened a female

corrections officer. (Id.) The three defendants then proceeded to assault him. (Defs. 56.1 ¶ 8.)

       Several weeks later, on December 7, 2012, Plaintiff wrote a grievance regarding the

incident. (Fu Decl. Ex. L at DEFENDANTS 0006-0008.) The grievance was filed with the Green

Haven Inmate Grievance Program Supervisor on December 13, 2012 and assigned grievance

number GH-74304-12. (Defs. 56.1 ¶ 22; Fu Decl. Ex. L at DEFENDANTS 0009.) The grievance




                                                6
makes no allegation against Defendant Lee; rather, it entirely focuses on the conduct of Defendants

Huttel, Erns, and Malark. (Defs. 56.1 ¶ 24; Fu Decl. Ex. L at DEFENDANTS 0006-0008.) On

March 11, 2013, Defendant Lee denied the grievance, and the decision was affirmed by the

DOCCS Central Office Review Committee (“CORC”) on August 14, 2013 (Fu Decl. Ex. L at

DEFENDANTS 0001, 0005.)

B. The Disciplinary Hearing

       Because Plaintiff received an MBR for his alleged conduct, a Tier III Disciplinary Hearing

(“Tier III Hearing”) was held. (Fu Decl. Ex. F at Tr. 1.) Pursuant to DOCCS Directive 4932,

Defendant Lee appointed Commissioner’s Hearing Officer Bruce Levine (“CHO Levine”) to

conduct the hearing. (Id. Ex. E at 0082; Defs. 56.1 ¶ 29.) The hearing was conducted over the

course of a month, between November 28, 2012 through December 21, 2012. (Fu Decl. Ex. F at

Tr. 1.) At the hearing’s conclusion, CHO Levine found Plaintiff guilty of all four violations in the

MBR. (Id. Ex. E at 0077.)

       Plaintiff alleges that various instances of impropriety occurred during the hearing, all of

which were driven by Defendant Lee.8 It is Plaintiff’s position that Defendant Lee’s conduct was

in retaliation for Plaintiff filing grievances. A summary of those alleged instances of retaliation

are summarized below.

       First, Plaintiff maintains that Defendant Lee appointed CHO Levine to find him “guilty of

the false misbehavior report”9 (SAC Reply ¶ 29.) However, at his deposition, could not recall the


8
       Plaintiff also argues that Defendants “intentionally destroyed or tampered with the Hearing Tape to cover up
       the violations,” which, Plaintiff contends, is a breach of Defendant Lee’s duty to maintain a good record of
       the Tier III Hearing. (Pl. Aff. ¶ 15.) To the extent Plaintiff states a due process violation, such claims were
       dismissed in Magistrate Judge Smith’s August 14, 2017 Opinion and Order. (See ECF No. 46 at 16 n.6.)
       Further, to the extent Plaintiff raises spoliation concerns, Magistrate Judge Smith denied Plaintiff’s previous
       motion for sanctions on February 16, 2018. (ECF No. 64.)
9
       Relatedly, Plaintiff contends that on November 28, 2012, before the hearing began, CHO Levine offered him
       a sentence of 45 days at the direction of Defendant Lee, although this conversation is not reflected in the
       record. (Pl. Aff. Ex. D ¶ 3.) Plaintiff declined. (Id.)


                                                         7
substance of his factual assertion, citing the unavailability of his notes. (Fu Decl. Ex. D at Tr. 30:1-

10.) Defendant Lee has stated that CHO Levine’s primary role is to conduct hearings and he did

not appoint CHO Levine for the purpose of finding Plaintiff guilty. (Lee Decl. ¶ 23.)

        Second several days later on December 5th, Plaintiff informed CHO Levine that he was

concerned that a sergeant—who, as CHO Levine noted, had “nothing to do with [Plaintiff’s]

case”—entered the room and “looked at [him].”10 (Fu Decl. Ex. F at Tr. 73:19-74:25.) When

Plaintiff raised the issue to CHO Levine, he responded that he “didn’t see any look” but

nevertheless reiterated that the sergeant’s conduct had “nothing to do with [Plaintiff’s] hearing”

and had “no impact on it one way or the other.” (Id. Tr. 74:22-25; see also id. Tr. 119:16-25 (“I’ve

already dealt with the issue you raised [] about Sergeant Hudson before, but to the extent that you

didn’t raise it as an objection . . . it has no impact on this hearing and that that he was coming . . .

therefore the objection is denied.”).) Plaintiff maintains that the sergeant acted at the direction of

Defendant Lee (Pl. Aff. Ex. D ¶ 5), while Defendant Lee contends that he was unaware of any

incident at the hearing and did not order any such conduct (Lee Decl. ¶ 25; Defs. 56.1 ¶ 33).

        Finally, Defendant Lee purportedly called at multiple points during the hearing and

demanded that CHO Levine find Plaintiff guilty. Some of these calls were off the record, while

some were during the hearing.11 (Pl. Aff. ¶ 10.) Plaintiff maintains that, at some point, CHO

Levine “paused the tape” to call Defendant Lee and “ask him . . . advice or whatever it was.” (Id.

Tr. 30:10-18.) When pressed on how he knew it was Defendant Lee, Plaintiff stated that CHO

Levine had “asked for Lee.” (Id. Tr. 37:3-6.) And when asked about the substance of Defendant

Lee’s conversation with CHO Levine, Plaintiff testified that the believed it involved CHO Levine


10
        Although there is no indication of this in the hearing transcript, Plaintiff contends that the look was
        “intimidating” and accompanied by “assaultive gestures.” (Pl. Aff. ¶ 8.)
11
        During his deposition, Plaintiff could not recall when during the hearing the conversation between Defendant
        Lee and CHO Levine took place. (Fu Decl. Ex. D at Tr. 34:19-35:8.)


                                                        8
inquiring as to whether Defendant Lee “wanted [him] to find [Plaintiff] guilty on all the charges.”

(Id. Tr. 36:6-20.) Defendant Lee again disputes Plaintiff’s account; instead, he contends that he

never ordered CHO Levine to find Plaintiff guilty of the charges in the MBR. (Lee Decl. ¶ 24;

Defs. 56.1 ¶ 31.)

       Plaintiff did not file a formal grievance related to any of the incidents that occurred during

the Tier III Hearing. Rather, the only two grievances Plaintiff filed at Green Haven are related to

the November 21, 2012 incident (GH-74304-12) and, as detailed below, the February 14, 2013

incident (GH-74737-13). (See Decl. of Rachel Seguin, ECF No. 83, Ex. A at 2.) The record is

also devoid of any evidence that indicates Plaintiff raised a complaint about this issue via any other

channels, whether formal or informal.

C. The February 14, 2013 Gate Incident

       a. The Gate Closing

       On February 14, 2013, at about 11:15 a.m., C.O. Jason Brothers and Sergeant Kelly were

escorting Plaintiff from the SHU at Green Haven to the Old Visiting Room (“OVR”). (Fu Decl.

Ex. M at 0021; Decl. of Lee Benford (“Benford Decl.”), ECF No. 84, at ¶ 9; Decl. of Jason Brothers

(“Brothers Decl.”), ECF No. 85, at ¶ 3.) Around this same time, Defendant Benford received a

radio transmission advising him that an escort would be coming through the gate control area in

Green Haven’s Building 212—where Defendant Benford was working—and he, in turn, opened

the gate so as to allow the group to pass through. (Benford Decl. ¶¶ 6-7; Defs. 56.1 ¶ 40.)

       Eventually, Plaintiff reached the area and began passing through the gate. (Defs. 56.1 ¶ 42.)

Defendant Benford believed Plaintiff had cleared the gate, so he hit the button to close the gate.




12
       Defendant Benford explains that he did not know the identity of the inmate at the time and did not learn that
       the inmate was Plaintiff until “[y]ears later.” (Id.)


                                                        9
(Benford Decl. ¶ 9.) The gate then struck Plaintiff’s right shoulder.13 (Brothers Decl. ¶ 4.)

Defendant Benford hit the stop button, causing the gate to stop in a partly opened position.

(Benford Decl. ¶ 9.) CO Brothers asked if Plaintiff was okay, to which Plaintiff answered in the

affirmative. (Brothers Decl. ¶ 4; Defs. 56.1 ¶ 44.) The escort then continued without any further

issue. (See Defs. 56.1 ¶ 44.)

       The next day, Plaintiff complained of shoulder and lower back pain and was seen by Green

Haven medical staff. (Id. ⁋ 45; see also Fu Decl. Ex. I at DEFENDANTS 0028.) Plaintiff’s Inmate

Injury Report (“IIR”) states that his shoulder had full range of motion and no visible injuries,

although it was tender to touch and there was “minor pain on palpation.” (Fu Decl. Ex. I at

DEFENDANTS 0028.) As to his back, again, the IIR notes that Plaintiff had no visible bruising

or injuries, no swelling, and full range of motion. (Id.) Similarly, Plaintiff’s Ambulatory Health

Record Progress Report (“AHRPR”) noted that his lower back had “minor pain on palpa[tion].”

(Id. at DEFENDANTS 0273.) Overall, the AHRPR concluded that Plaintiff was “no obvious

distress and appear[ed] in his normal state of mind.” (Id.) Plaintiff was directed to use Bengay

and to continue using medication (Ibuprofen and Flexeril) for a pre-existing injury.14 (Id. at

DEFENDANTS 0028, 0273.)

       On February 20, 2013, Plaintiff filed a grievance related to the gate incident, which was

assigned grievance number GH-74737-13.15 (Fu Decl. Ex. M at DEFENDANTS 0023.) Among

other things, Plaintiff requested that Defendant Benford be “re-trained on handling the operation

of [the] electronic gate so no more incident[s] [] occur.” (Id.) The grievance was received on

March 6, 2013, and on March 28, 2013, Defendant Lee denied it. (Id. at DEFENDANTS 0022.)


13
       Plaintiff states that the gate closing on him caused him to “spin around.” (Pl. Aff. ¶ 55.)
14
       The AHRPR excerpts submitted by Plaintiff indicate that on or about January 22, 2013, Plaintiff suffered an
       injury to his back because he had fallen out of his bed in the SHU. (Pl. Aff. Ex. N at DEFENDANTS 0276.)
15
       Plaintiff re-submitted the grievance on February 27, 2013. (Fu Decl. Ex. M at DEFENDANTS 0024.)


                                                      10
In his denial, Defendant Lee again confirmed that the medical staff noted no signs of visible injury.

(Id.)

        Plaintiff then appealed the decision to CORC on April 8, 2013. (Id.) In his appeal

statement, Plaintiff now also alleged that Defendant Bedford used the gate to hit Plaintiff in

retaliation for the grievance filed on November 21, 2012. (Id.) On August 21, 2013, CORC

unanimously denied the appeal, and in doing so, it noted that it had “not been presented with

sufficient evidence to substantiate any malfeasance by staff.” (Id. at DEFENDANTS 0016.)

        b. The Alleged Retaliatory Motive

        According to Plaintiff, on March 29, 2013, Defendant Benford came to Plaintiff’s cell and

told him that he hit him with the gate to “teach [him] a lesson” about not “threaten[ing] another

female officer ever again.” (SAC ⁋ 109; see also Pl. Aff. ⁋ 59.) At his March 27, 2017 deposition,

Plaintiff testified that Defendant Benford “hit [Plaintiff] with the gate because . . . [Plaintiff] [was]

disrespecting a female officer.” (Fu Decl. Ex. C at Tr. 95:19-96:7.) As Plaintiff puts it, Defendant

Benford acted on behalf of Defendants Huttel and Erns. (Pl. Aff. ¶ 68.)

        Plaintiff also draws support from Moreman, who explains that

        at about 5:00 pm, on March 29th, 2013 . . . I witnessed [Defendant] Benford . . .
        walk[] up to inmate Tyrone Peters[’s] . . . cell and threaten[] him, saying “I
        intentionally hit you with the electronic gates on Valentine’s Day February 14th,
        2013 to teach you a lesson after CO. Erns, and CO. Huttel[] told me that you
        threatened a female CO. to kill her and then wrote a grievance against Huttel[] and
        Erns[] for beating you up and sending you to the [S.H.U.] Special Housing Unit.”16

(Pl. Aff. Ex. H at 1.)




16
        The Moreman Affidavit comports with Plaintiff’s new contention that Defendant Benford retaliated against
        Plaintiff for not only purportedly threatening a female officer but also—as Plaintiff contends for the first time
        in his Opposition—because he filed a grievance against Defendants Huttel and Erns. (Pl. Aff. Ex. D ⁋ 9.)
        Plaintiff’s newest account is at odds with both his original allegation and his earlier testimony that only
        connected the retaliatory motive to Plaintiff’s alleged threatening of a female officer. The Court will
        disregard this updated factual assertion, although it notes that it does not impact the resolution of the Motion.


                                                          11
            Defendant Benford wholly disputes Plaintiff’s account. (Benford Decl. ¶ 2.) He maintains

     that he does not know Plaintiff and has no recollection of visiting, let alone conversing with,

     Plaintiff on March 29, 2013. (Id. ¶¶ 3, 12; Defs. 56.1 ¶ 34.) Defendant Benford further explains

     that he (1) does not know CO Drown—the female officer Plaintiff allegedly threatened; (2) was

     not aware of any MBR filed against Plaintiff on November 21, 2012; (3) did not know why Plaintiff

     was being kept in the SHU; and (4) “did not conspire, meet with, or discuss plans with [Defendant]

     Huttel, [Defendant] Erns, [Defendant] Malark or anybody else, to hit plaintiff with a gate.”

     (Benford Decl. ¶¶ 4, 13; Defs. 56.1 ¶ 35.)

                                           LEGAL STANDARD

I.      Summary Judgment

            Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

     to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

     56(a). A genuine dispute of material fact exists when “the evidence is such that a reasonable jury

     could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

     248 (1986). “Only disputes over facts that might affect the outcome of the suit under the governing

     law will properly preclude the entry of summary judgment.” Id. at 248.

            In deciding a motion for summary judgment, a court must “constru[e] the evidence in the

     light most favorable to the non-moving party and draw[] all reasonable inferences in its favor.”

     Fincher v. Depository Tr. & Clearing Corp., 604 F.3d 712, 720 (2d Cir. 2010) (internal quotation

     marks omitted). However, a court should grant summary judgment when a party who bears the

     burden of proof at trial “fails to make a showing sufficient to establish the existence of an element

     essential to that party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “In such a

     situation, there can be no genuine issue as to any material fact, since a complete failure of proof




                                                      12
concerning an essential element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Id. at 323 (internal quotation marks omitted). “[W]hen confronted with evidence of

facts that would support summary judgment, the [nonmoving party] must come forward with

evidence in admissible form that is capable of refuting those facts.” George v. Rockland State

Psychiatric Ctr., No. 10-cv-8091(NSR), 2014 WL 5410059, at *3 (S.D.N.Y. Oct. 23, 2014)

(quoting Wali v. One Source Co., 678 F. Supp. 2d 170, 177 (S.D.N.Y. 2009)) (internal quotation

marks omitted). The nonmoving party “may not rely on conclusory allegations or unsubstantiated

speculation.” F.D.I.C. v. Great Am. Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010) (internal citation

and quotation marks omitted). Further, “[s]tatements that are devoid of any specifics, but replete

with conclusions, are insufficient to defeat a properly supported motion for summary

judgment.” Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d Cir. 1999).

       A party must support its position by citing to materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations admissions,

interrogatory answers, or other materials. Fed. R. Civ. P. 56(c)(1). Affidavits may be used to

support or oppose summary judgment if the affidavit is “made on personal knowledge, set out facts

that would be admissible in evidence, and show that the affiant or declarant is competent to testify

on the matters stated.” Id. 56(c)(4); see also DiStiso v. Cook, 691 F.3d 226, 230 (2d. Cir. 2012).

Importantly, a court may only consider facts that are admissible in evidence. Raskin v. Wyatt Co.,

125 F.3d 55, 66 (2d Cir. 1997).

       Where, as here, a party is proceeding pro se, courts have an obligation to “read [the pro se

party’s] supporting papers liberally, and . . . interpret them to raise the strongest arguments that

they suggest.” Perez v. Metro. Corr. Ctr. Warden, 5 F. Supp. 2d 208, 211 (S.D.N.Y. 1998) (quoting

Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)). However, a pro se plaintiff, when responding




                                                13
      to a motion for summary judgment, is still required to rely on more than the allegations in their

      complaint. Wali, 678 F. Supp. 2d at 177. Moreover, pro se plaintiffs cannot overcome a motion

      for summary judgment by simply making “bald” assertions that are unsupported by the evidence.

      Shariff v. Poole, 689 F. Supp. 2d 470, 476 (S.D.N.Y. 2010).

II.       Section 1983

              Section 1983 provides, in relevant part, that: “[e]very person who, under color of any

      statute, ordinance, regulation, custom, or usage, of any State . . . subjects, or causes to be subjected,

      any citizen of the United States . . . to the deprivation of any rights, privileges, or immunities

      secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C. § 1983.

      Section 1983 “is not itself a source of substantive rights, but a method for vindicating federal rights

      elsewhere conferred by those parts of the United States Constitution and federal statutes that it

      describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see also Patterson v. Cty. of Oneida,

      375 F.3d 206, 225 (2d Cir. 2004). To maintain a Section 1983 claim, a plaintiff must establish two

      essential elements: (1) the defendant acted under color of state law, and (2) as a result of the

      defendant’s actions, the plaintiff suffered a denial of his federal statutory rights, or his

      constitutional rights or privileges. See Annis v. Cty. of Westchester, 136 F.3d 239, 245 (2d Cir.

      1998); Quinn v. Nassau Cty. Police Dep’t, 53 F. Supp. 2d 347, 354 (E.D.N.Y. 1999) (noting that

      Section 1983 “furnishes a cause of action for the violation of federal rights created by the

      Constitution” (citation omitted)).

              “It is well settled in this Circuit that personal involvement of defendants in alleged

      constitutional deprivations is a prerequisite to an award of damages under § 1983.” Spavone v.

      N.Y.S. Dep’t of Corr. Servs., 719 F.3d 127, 135 (2d Cir. 2013) (citation omitted). A defendant’s

      supervisory authority is insufficient in itself to demonstrate liability under Section 1983. LaMagna




                                                         14
     v. Brown, 474 F. App’x 788, 789 (2d Cir. 2012) (citing Richardson v. Goord, 347 F.3d 431, 435

     (2d Cir. 2003)). Indeed, “vicarious liability is in applicable to [Section] 1983 suits,” meaning that

     a plaintiff must establish that the defendant, through his or her “own individual actions, has

     violated the Constitution.” Raspardo v. Carlone, 770 F.3d 97, 116 (2d Cir. 2014).

            To that end, the personal involvement of a supervisory defendant may be shown by

     evidence that

            (1) the defendant participated directly in the alleged constitutional violation, (2) the
            defendant, after being informed of the violation through a report or appeal, failed
            to remedy the wrong, (3) the defendant created a policy or custom under which
            unconstitutional practices occurred, or allowed the continuance of such a policy or
            custom, (4) the defendant was grossly negligent in supervising subordinates who
            committed the wrongful acts, or (5) the defendant exhibited deliberate indifference
            to the rights of inmates by failing to act on information indicating that
            unconstitutional acts were occurring.

     Brandon v. Kinter, 938 F.3d 21, 37 (2d Cir. 2019) (quoting Colon v. Coughlin, 58 F.3d 865, 873

     (2d Cir. 1995)).

                                               DISCUSSION

I.      Plaintiff’s Claims Against Defendant Lee

        A. Failure to Protect Claim

            a. Exhaustion

            Plaintiff alleges that Defendant Lee “failed to protect [him] from the November 21, 2012

     assault by [Defendant] Huttel, [Defendant] Erns and [Defendant] Malark.” (Pl. Aff. ¶ 21.) In

     response, Defendants argue, in part, that Plaintiff never filed a grievance related to “how

     [Defendant] Lee or anybody else in the Green Haven administration failed to protect plaintiff from

     being assaulted.” (Defs. Mot. 18.) Defendants, as such, maintain that Plaintiff did not exhaust his

     administrative remedies with regard to his failure to protect claim. (Id.) The Court agrees.




                                                      15
       In general, prior to initiating suit in federal court, inmates are required to exhaust their

administrative remedies pursuant to the Prison Litigation Reform Act (“PLRA”). See 42

U.S.C. § 1997e(a); see also Williams v. Priatno, 829 F.3d 118, 122 (2d Cir. 2016). To properly

exhaust a grievance, “‘a prisoner must grieve his complaint about prison conditions up through the

highest level of administrative review’ before filing suit.” See McCoy v. Goord, 255 F. Supp. 2d

233, 246 (S.D.N.Y. 2003) (quoting Porter v. Goord, No. 01 Civ. 8996(NRB), 2002 WL 1402000,

at *1 (S.D.N.Y. June 28, 2002)). Exhaustion of administrative remedies under PLRA requires

completion of the administrative appeal process in conformance with rules of the particular

institution in which they are confined. See Johnson v. Killian, 680 F.3d 234, 238 (2d Cir. 2012).

This applies to “all inmate suits about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or some other wrong.” Espinal v.

Goord, 558 F.3d 119, 124 (2d Cir. 2009) (quoting Porter v. Nussle, 534 U.S. 516, 532 (2002)).

       New York’s grievance process, known as the Inmate Grievance Program (“IGP”),

generally provides a three-tiered formal procedure for all grievances. See 7 N.Y.C.R.R. § 701.5.

Under the IGP, “[i]n addition to the grievant’s name, department identification number, housing

unit, program assignment, etc., the grievance should contain a concise, specific description of the

problem and the action requested and indicate what actions the grievant has taken to resolve the

complaint.” Id. § 701.5(a)(2). An inmate need not “identify the responsible parties in his grievance

in order to later name them as defendants,” Espinal, 558 F.3d at 127, but “the mere fact that plaintiff

filed some grievance, and fully appealed all the decisions on that grievance, does not automatically

mean that he can now sue anyone who was in any way connected with the events giving rise to

that grievance.” Turner v. Goord, 376 F. Supp. 2d 321, 324-25 (W.D.N.Y. 2005).




                                                  16
       “[A] claim may be exhausted when it is closely associated with, but not explicitly

mentioned in, an exhausted grievance. See Percinthe v. Julien, No. 08 Civ. 893(SAS), 2009 WL

2223070, at *5-6 (S.D.N.Y. July 24, 2009). Nevertheless, the grievance must allow a claim to be

“properly investigated” and “specifically addressed” in the prison’s denial of the grievance. Id.

(citing Espinal, 558 F.3d at 128) (concluding that failure to protect claim had not been exhausted

where the grievance, as well as the subsequent investigation and decision responding to it, only

addressed excessive force claim contained therein). At bottom, the question is “whether plaintiff's

grievance sufficiently alerted prison authorities that he was alleging some wrongdoing.” Turner,

376 F. Supp. 2d at 325.

       Here, Plaintiff maintains that he exhausted his administrative remedies concerning the

assault by Defendants Huttel, Erns, and Malark, and that, therefore, he exhausted his claims against

Defendant Lee. (Pl. Aff. ¶ 39, 41.) Specifically, Plaintiff contends that, in essence, his failure to

protect claim is “closely associated with” his grievance against correction officers. (Id.) Not so.

A review of Plaintiff’s December 7, 2012 grievance reveals that Plaintiff did not raise concerns

about ongoing or longstanding issues with correctional officer behavior at Green Haven, nor were

such concerns raised before CORC. Rather, the grievance, at most, makes a request that the

officers “should be investigated and . . . should be penalized . . . to eliminate further violations and

[b]ad [a]cts.” (Fu Decl. Ex. L at DEFENDANTS 0006.) The record is also clear that the grievance,

as drafted, did not lend itself to a review of and decision on Plaintiff’s failure to protect claim, as

all that was addressed was his excessive force issues. See Percinthe, 2009 WL 2223070 at *5-6.

Based on this undisputed evidence, it is clear that Plaintiff failed to exhaust his administrative

remedies. As such, the Court GRANTS summary judgment for Defendants as to Plaintiff’s failure

to protect claim.




                                                  17
       b. Merits

       Even if Plaintiff did exhaust his remedies, summary judgment would still be warranted.

Plaintiff has alleged that Defendant Lee failed to protect him by not taking “proper investigative

actions . . . and corrective measures” in response to past allegations of inmates being assault by

staff. (SAC ¶ 69.) Specifically, Plaintiff maintains that Defendant Lee was “grossly negligent in

managing subordinates” because he “was aware of the continuous grievances filed against

[Defendants Huttel, Erns, and Malark], the multiple verbal complaints, the multiple law suits [sic]

and the continuous Inmate Liaison Committee meetings.” (SAC Reply ¶¶ 36-38.) Defendants

argue, however, that Defendant Lee is entitled to summary judgment on this claim based on the

undisputed evidence. (Defs. Mem. of Law in Support of Partial Mot. for Summary Judgment

(“Defs. Mot.”), ECF No. 89, at 12.) Specifically, Defendants contend that Defendant Lee did not

“perceive an unusual number of grievance complaints alleging inmate assault on the part of”

Defendants Huttel, Erns, or Malark, and Plaintiff has not put forth evidence establishing an

“unusually high number” of grievances for Defendant Lee to knowingly disregard. (Id. at 12-13.)

The Court agrees.

       Under the Eighth Amendment, prison officials “must ‘take reasonable measures to

guarantee the safety of the inmates.’” Farmer v. Brennan, 511 U.S. 825, 832 (1994). If they act

with “deliberate indifference” to inmate safety, prison officials will be liable for the harm later

incurred by an inmate. Hayes v. N.Y.C. Dep’t of Corr., 84 F.3d 614, 620 (2d Cir. 1996). The test

for establishing deliberate indifference to inmate safety has an objective component and subjective

component. First, under the objective prong, plaintiffs must show that they were “incarcerated

under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834. Second,




                                                18
under the subjective prong, plaintiffs must establish that the prison official acted with a

“sufficiently culpable state of mind.” Id.

       To evaluate culpability, a prison official must know that the plaintiff “face[d] a substantial

risk of harm and he [or she] disregard[ed] that risk by failing to take reasonable measures to abate

the harm.” Hayes, 84 F.3d at 620 (citing Farmer, 511 U.S. at 842, 845). In assessing knowledge,

the prison official need not be “aware[] of the specific risk to the plaintiff or from the assailant.”

Warren v. Goord, 579 F. Supp. 2d 488, 495 (S.D.N.Y. 2008). Rather, the risk may come from a

“single source or multiple sources” and may be a risk that all prisoners in the plaintiff’s position

face. Id. (quoting Farmer, 511 U.S. at 843). A factfinder may, of course, infer knowledge if there

is “evidence that a substantial risk of inmate attacks was ‘longstanding, pervasive, well-

documented, or expressly noted by prison officials in the past.’” Farmer, 511 U.S. at 842-43.

However, circumstances must “suggest that the defendant-official being sued had been exposed to

information concerning the risk.” Id. at 842.

       As an initial matter, the undisputed evidence establishes that Defendant Lee was not aware

of an abnormally high number of inmate grievances against Defendant Huttel, Defendant Erns, or

Defendant Malark. (Defs. 56.1 ¶ 15.) For example, at his deposition, Plaintiff only identified two

specific grievances against Defendant Erns and Malark that were filed by other inmates.17

(Fu Decl. Ex. D at Tr. 23:15-24:15.) And, notably, only one of those grievances was for assault.

(Id. Tr. 23:15-17.) In any event, as Defendant Lee notes (Lee Decl. ¶ 15), the grievances are only

allegations and Plaintiff has not offered evidence showing that any of the grievances had merit or

warranted further investigation. Thus, this record plainly fails to establish Defendant Lee’s

knowledge of any substantiated grievances related to Defendants Huttel, Erns, and Malark, or that


17
       To be sure, Plaintiff had difficulty remembering the exact number of grievances, but even so, he still could
       only approximate that he thought there were “more than two.” (Fu Decl. Ex. D at Tr. 24:12-15.)


                                                       19
there was either a specific threat against Plaintiff or a substantial risk of harm that was

longstanding, pervasive, and well-documented at Green Haven.18

       The Moreman Affidavit does not alter this conclusion. As previously noted, Moreman

affirmed that he witnessed Defendant Huttel beat up inmates on more than four occasions over a

two-year period. (Pl. Aff. Ex. H at 1.) The Moreman Affidavit, however, is belied by his sworn

testimony, which reveals that he had neither (1) “physically seen” Defendant Huttel assault an

inmate nor (2) seen Defendants Erns or Malark use excessive force. (Fu Reply Decl. Ex. A at Tr.

14:5-15:8.) Moreman could only recall was that he became aware of unspecified correction

officers assaulting an inmate when he heard someone yelling “they just beat this young kid up.”

(Id. Tr. 15:19-25.) And, although Moreman notes in his affidavit that he “personally complained”

to Defendant Lee, the record is silent as to Defendant Lee’s response to or investigation of the

complaint’s substance and credibility (if any).19 See Greenwaldt v. Coughlin, No. 93 Civ. 6551

(LAP), 1995 WL 232736, at *4 (S.D.N.Y. Apr. 19, 1995) (“[I]t is well-established that an allegation

that an official ignored a prisoner’s letter of protest and request for an investigation of allegations

made therein is insufficient to hold that official liable for the alleged violations.”). Simply put, the

Moreman Affidavit fails to create a genuine issue of fact as to Defendant Lee’s knowledge of a

longstanding issue of correctional officer violence or a specific threat to Plaintiff.




18
       Defendants provided the Court with a copy of Wilson v. Corr. Sgt. Gurreno, No. 10 Civ. 5901 (PGG), ECF
       No. 39 (S.D.N.Y. June 18, 2012) (see Fu Decl. Ex. K) and now urges it to adopt a similar reasoning regarding
       how grievances implicate personal knowledge. Wilson dealt with a motion to amend, such that its utility in
       the summary judgment context is limited. Nevertheless, the Court finds the court’s reasoning is persuasive
       as to why mere knowledge grievances does not, alone, establish knowledge of a threat of violence.
19
       As previously noted, Lee affirmed that he would have forwarded complaints made outside the grievance
       process to OSI, and that he had no role in the OSI investigation once he made the referral. (Lee Decl. ¶¶ 10-
       11.) But the Moreman Affidavit simply offers no information about any of this. Instead, all it notes is that
       Defendant Lee at some point responded that inmates should respect “the female officer and her husband” so
       that he would not “have to discipline them.” (Pl. Aff. Ex. H.) This does not point to knowledge or awareness
       of a longstanding issue or specific threat to Plaintiff.


                                                       20
       Nor does the Scott Affidavit create a genuine issue of material fact. Scott maintains that

assaults were a “continuous thing” at Green Haven but only notes that Defendant Lee “would deny

the Complaints/Grievances.” (See Pl. Aff. Ex. I at 2.) But as Defendant Lee explains, grievances

are simply allegations that are subject to an investigation in which Defendant Lee is not involved.

(Lee Aff. ¶¶ 5, 7, 15.) The mere fact that Defendant may have denied grievances and complaints

does not speak to his failure to remedy any known disciplinary issues. See Thompson v. New York,

No. 99CIV9875(GBD)(MHD), 2001 WL 636432, at *7 (S.D.N.Y. Mar. 15, 2001) (“[T]he

Superintendent’s adoption of the recommendation by the investigating officer cannot by itself

demonstrate that he failed to remedy known misconduct.”). Moreover, the Scott Affidavit

ultimately does nothing to dispute Defendant Lee’s contention that he was not aware of any

“inmate allegations of assault on the part of CO Huttel, CO Erns, or Sergeant Malark[] being

substantiated following an investigation.”20 (Defs. 56.1 ¶ 21 (emphasis added).)

       Finally, the various lawsuits against the CO defendants does not indicate that Defendant

Lee knew of a substantial risk of harm to Plaintiff.21 To start, Defendant Lee maintains that,

notwithstanding the existence of lawsuits, he would not have been “informed of lawsuits filed

against Green Haven staff” unless he was a defendant. (Lee Decl. ¶ 21.) Plaintiff attempts to

challenge this position (Pl. Aff. ¶ 28), but he provides no support to establish Defendant Lee’s

awareness and disregard of any of the identified lawsuits filed against Defendant Huttel before the

November 21 assault. Indeed, a number of the lawsuits referenced by Plaintiff were filed and/or


20
       That Scott told Defendant Lee about the November 21, 2012 assault after it occurred is a non-sequitur. A
       failure to protect claim cannot be premised on a complaint about the very incident giving rise to the claim.
       See Odom v. Calero, No. 06 Civ. 15527, 2008 WL 2735868, at *7 (S.D.N.Y. July 10, 2008) (“The reference
       in case law to an official who ‘fails to remedy’ a violation logically applies only to ongoing, and therefore
       correctable, constitutional violations—not to a specific event that is later subject to formal review by
       designated officials once the constitutional violation has already concluded.”).
21
       Plaintiff also includes a lawsuit filed in June 2014, which would have been filed a year and half after the
       alleged November 21, 2012 incident against Defendants Huttel, Erns, and Malark. See Odom, 2008 WL
       2735868 at *7.


                                                       21
decided before Defendant Lee assumed his role as Superintendent of Green Haven (Lee Decl. ¶ 1

(noting that Defendant Lee assumed his role in 2009). (See, e.g., Pl. Aff. Ex. J (attaching seven

opinions, four that were filed and decided prior to 2009 and one that was decided after the alleged

attack); id. Ex. K (lawsuit filed and decided prior to 2009).) In any event, these proffered opinions

never address actual liability and, in some cases, reached a favorable decision for defendants.

       The remaining lawsuits fair no better under closer scrutiny. One lawsuit was dismissed for

failure to state claim, (see id. Ex. J (attaching Green v. McLaughlin, No. 07 Civ. 0263(TPG), 2010

WL 2034437 (S.D.N.Y. May 21, 2010)), while the other lawsuit was settled without an admission

of liability (compare id. (attaching Robinson v. Henschel, 10 Civ. 6212(PGG), 2014 WL 1257287

(S.D.N.Y. Mar. 26, 2014)) with Robinson, 1:10-cv-6212-PGG, ECF No. 110 (S.D.N.Y. June 5,

2015) (stipulation of settlement with no admission of liability)). And in neither case was

Defendant Lee a named party. Simply stated, these lawsuits—which never established liability—

do not indicate that Defendant Lee could have had knowledge of a substantial risk of harm to

Plaintiff, let alone that Defendant Lee was deliberately indifferent to any such risk. Cf. Ortiz v.

Annucci, No. 17-cv-3620 (RJS), 2019 WL 1438006, at *5 (S.D.N.Y. Mar. 29, 2019) (dismissing

claims for lack of personal involvement because the fact that an officer “had been previously sued

by an inmate—without any allegation that this prior lawsuit yielded a determination of

wrongdoing—and Plaintiff’s unsupported allegation that [the officer] had been the subject of

numerous prior complaints” did not establish deliberate indifference).

       In sum, Plaintiff has failed to make a showing sufficient to establish that a genuine issue of

material fact remains as to Defendant Lee’s knowledge of a substantial risk of harm that Plaintiff

faced. The Court GRANTS Defendants motion as to Plaintiff’s failure to protect claim against

Defendant Lee.




                                                 22
   B. Retaliation Claim

       In addition to alleging an excessive force claim, Plaintiff contends that Defendant Lee

retaliated against him by (1) appointing CHO Levine to find Plaintiff guilty, (2) instructing a

sergeant to enter into the hearing room to intimidate Plaintiff, and (3) making multiple phone calls

during the hearing in which he instructed CHO Levine to find Plaintiff guilty. (SAC Reply ¶¶ 29-

31.) Plaintiff alleges that Defendant Lee engaged in this retaliatory conduct because of Plaintiff’s

“continuous complaint about the assault” by Defendants Huttel, Erns, and Malark. (Id. ¶ 31.) His

allegations notwithstanding, Plaintiff concedes that he did not file a grievance related to any

conduct stemming from his disciplinary hearing. (Pl. Aff. ¶ 43.) Nevertheless, Plaintiff contends

that the circumstances warrant an exception to the requirement that he exhaust his available

administrative remedies. (Id. ¶ 44.) Specifically, Plaintiff argues that Defendant Lee’s conduct

during the disciplinary hearing “thwarted Plaintiff from taking advantage of the grievance process

through intimidation.” (Id. ¶ 45.) The Court disagrees.

       An inmate’s failure to exhaust his administrative remedy may only be excused where the

administrative remedy was “unavailable.” Ross v. Blake, 136 S. Ct. 1850, 1859 (2016). This

exception to PLRA’s exhaustion requirement applies in three contexts: (1) when the administrative

remedy “operates as a simple dead end—with officers unable or consistently unwilling to provide

any relief to aggrieved inmates”; (2) when the administrative scheme is “so opaque that it becomes,

practically speaking, incapable of use”; and (3) “when prison administrators thwart inmates from

taking advantage of a grievance process through machination, misrepresentation, or intimidation.”

Id. Administrative remedies have been deemed unavailable when a defendant’s behavior, through

machination, misrepresentation, or intimidation, prevents the inmate from asserting his or her

rights under the given procedures. Id. at 1860. However, if there “has been no affirmative action




                                                23
by prison staff actually preventing prisoners from pursuing administrative remedies, those

remedies are not unavailable under the PLRA.” Grafton v. Hesse, 783 F. App’x 29, 30 (2d Cir.

2019) (citing Ruggiero v. Cty. of Orange, 467 F.3d 170, 178 (2d Cir. 2006)).

       Here, the crux of Plaintiff’s position is that Defendant Lee’s alleged conduct during the

hearing “caused Plaintiff to be intimidated from writing a grievance or exhausting his

administrative remedies against [Defendant] Lee.” (Pl. Aff. ¶ 45(a); see also id. ¶ 45(b).) Yet, as

Defendants note, the evidence establishes that Plaintiff continued to participate in the grievance

process—which ultimately involved Defendant Lee—for other issues he had at Green Haven,

including while the alleged retaliatory conduct was ongoing. (See, e.g., Fu Decl. Ex. L at

DEFENDANTS 0009 (filing, on December 13, 2012, a grievance related to the November 21,

2012 incident); id. at DEFENDANTS 0005 (appealing Defendant Lee’s March 11, 2013 grievance

denial of his December 13 grievance); id. Ex. M at DEFENDANTS 0021 (filing, on March 6,

2013, a grievance related to February 14, 2013 incident); Pl. Aff. Ex. M at DEFENDANTS 0019

(appealing Defendant Lee’s April 8, 2013 grievance denial of the March 6 grievance). On this

factual record, Plaintiff cannot credibly maintain that Defendants “actually prevent[ed]” him from

pursuing administrative remedies at Green Haven. Grafton, 783 F. App’x at 30. Nor has Plaintiff

put forth any evidence that Defendants engaged in conduct that rendered the “grievance procedures

de facto unavailable,” such as threatening retaliation for filing a grievance or actual interfering

with the filing of a grievance.22 See Ruggiero, 467 F.3d at 178. Accordingly, the Court GRANTS

summary judgment for Defendants, as Plaintiff failed to exhaust his retaliation claim against

Defendant Lee.


22
       That Defendant Lee would have initially reviewed a grievance of which he was the subject does not excuse
       Plaintiff from exhausting his claims. Albritton v. Morris, No. 13-CV-3708(KMK), 2018 WL 1609526, at *12
       (S.D.N.Y. Mar. 29, 2018) (rejecting proposition that defendant’s “status as superintendent rendered the
       grievance procedures unavailable to Plaintiff.”).


                                                     24
II.      Plaintiff’s Claims Against Defendant Benford

             As it relates to Defendant Benford, Plaintiff has alleged that he “looked directly at []

      Plaintiff and smiled and closed the gate[] while Plaintiff was going through,” which caused the

      gate to “slam” against Plaintiff. (SAC ¶ 105.) According to Plaintiff, Defendant Benford wanted

      to “make sure that [] Plaintiff would not be able to threaten another female officer ever again.”

      (Id. ¶ 109.) Defendants counter that, even if a genuine dispute exists as to Defendant Benford’s

      intentions, the undisputed evidence reveals that any purported use of force was de minimis. (Defs.

      Mot. 22-23.)

         A. Excessive Force Claim

             “To state an Eighth Amendment excessive force claim, an inmate must establish that the

      conduct alleged is ‘sufficiently serious’ to reach constitutional dimensions.” Hogan v. Fischer,

      738 F.3d 509, 515 (2d Cir. 2013). This context-specific standard focuses on the harm done given

      “contemporary standards of decency.” Wright v. Goord, 554 F.3d 255, 268 (2d Cir. 2009) (quoting

      Hudson v. McMillian, 503 U.S. 1, 8 (1992)). Therefore, even if a plaintiff’s injuries are minimal,

      a defendant may be liable if he or she was applied force “maliciously and sadistically,” as

      “contemporary standards are always violated” in such circumstances. See Griffin v. Crippen, 193

      F.3d 89, 91-92 (2d Cir. 1999) (explaining that the fact that plaintiff “suffered only minor injuries”

      did not warrant dismissal). Nevertheless, “a de minimis use of force will rarely suffice to state a

      constitutional claim.” Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993). “Not every push or

      shove, even if it may later seem unnecessary in the peace of a judge’s chambers, violates a

      prisoner’s constitutional rights.”   Lebron v. Mrzyglod, No. 14-CV-10290(KMK), 2019 WL

      3239850, at *14 (S.D.N.Y. July 18, 2019).




                                                       25
       Here, Plaintiff has averred that, in closing a gate on him, Defendant Benford used force

that caused “major pain” and injuries. (Pl. Aff. ⁋⁋ 55, 83(d)-(e).) The undisputed evidence,

however, makes clear that, regardless of Defendant Benford’s intention, the gate closure was not

a sufficiently serious use of force. Specifically, Plaintiff failed to establish a genuine dispute as to

whether Defendant Benford’s use of force was anything but de minimis. See James v. Phillips, No.

05 Civ. 1539(PKC)(KNF), 2008 WL 1700125, at *5 (S.D.N.Y. Apr. 9, 2008) (“[P]laintiff need not

show a significant injury but he must come forward with more than a de minimis use of force.”).

       At the outset, the medical records proffered by both parties reveal that the injuries Plaintiff

sustained as a result of the gate closure were not significant. According to the IIR, medical

personnel concluded that Plaintiff had full range of motion in both his shoulder and lower back,

and there were “no visible injuries anywhere on [Plaintiff’s] body.”                       (Fu Decl. Ex. I at

DEFENDANTS 0028.) In fact, the only identified injury was that Plaintiff’s shoulder was “tender

to touch.” (Id.) Further, in the AHRPR, medical providers noted that Plaintiff was “in no obvious

distress[] and appear[ed] in his normal state of health.” (Id. at DEFENDANTS 0273.) Those

records also reveal that Plaintiff already had pre-existing shoulder and back injuries related to a

prior, unrelated incident. (See Pl. Aff. Ex. N at DEFENDANTS 0276.)

       Of course, as already noted, minor injuries will not alone necessarily absolve a defendant

of liability from an excessive force claim. Nonetheless, even if Plaintiff’s minor injuries do not

end the inquiry, Defendant Lee affirmed that the gate closes slowly (Lee Decl. ¶¶ 6, 8), a factual

contention that Plaintiff does not challenge and that is supported by a video demonstrative

submitted by Defendants as an exhibit (Fu Decl. Ex. H).23 When coupling Defendant Lee’s


23
       Plaintiff has challenged the admissibility of this video, arguing that that the “video demonstration does not
       depict the gate on the day of the incident.” (Pl. Aff. ¶ 62.) As already explained, Plaintiff has not disputed
       the accuracy of the video’s portrayal of the speed at which the gate closes. In any event, Defendant Benford
       has affirmed that the video of the gate is a “true and accurate depiction of the gate in question opening and


                                                       26
undisputed factual explanation with the minor injuries detailed in Plaintiff’s medical records, no

reasonable jury could reach any other conclusion than that the use of force related to the gate-

closing incident was, at most, de minimis. Nor, given the speed at which the gate closes, is there

a basis in the record for this Court to conclude that Defendant Benford’s conduct was either

malicious    or    sadistic     (even      if,    as    Plaintiff     contends,       Defendant’s        conduct       was

retaliatory/malevolent). See Reid v. Coughlin, No. 86 CIV. 1351 (LAP), 1994 WL 23152, at *4

(S.D.N.Y. Jan. 26, 1994) (explaining that “regardless of whether or not [defendant’s] motive was

malevolent, the actions in which that motive was manifested were legally insignificant and not

‘repugnant to the conscience of mankind”); see also Trelly v. Geiger, No. 13-CV-6248 CJS, 2018

WL 573570, at *9-10 (W.D.N.Y. Jan. 26, 2018) (use of force was de minimis and not repugnant to

the conscience of mankind where defendant “grabbed Plaintiff’s throat with one hand and pushed

him back on his bunk, causing Plaintiff to have monetary difficulty breathing” because “the force

used here was so limited, both with respect to amount and duration”); Warren v. Westchester Cty.

Jail, 106 F. Supp. 2d 559, 569 (S.D.N.Y. 2000) (no excessive force where correction officer

approached plaintiff, told him “Don’t ever tell me how to do my job,” pushed him in the arm to

“move him along,” and later “punched his right fist on the left side of [plaintiff’s] face” and then

“punched [plaintiff] once or twice more, including at least once while [plaintiff] was being

restrained by one of the other officers”). As Plaintiff has failed to make a showing sufficient to

establish the existence of sufficiently serious conduct necessary for an excessive force claim, the

Court GRANTS Defendants’ Motion.



       closing,” “shows the same point of view as plaintiff would have had,” and depicts “the same speed” that the
       “gate opened and closed” on the February 13, 2013 incident. (Benford Decl. ¶ 8.) Defendant Benford’s
       affirmation sufficiently authenticates the video, in turn allowing this Court to consider it with Defendant
       Lee’s testimony. See Fed. R. Evid. 901(b)(1); 29A Am. Jur. 2d Evidence § 961 (“Ordinarily, testimony that
       an exhibit is a fair and accurate portrayal of the scene at the time pertinent to the inquiry is sufficient to satisfy
       the requirement that the scene is accurate.”).


                                                           27
   B. Retaliation Claim

       To the extent Plaintiff advances a retaliation claim related to the February 14, 2013

incident, summary judgment is also warranted. To successfully establish a retaliation claim under

Section 1983, “a prisoner must show that ‘(1) that the speech or conduct at issue was protected,

(2) that the defendant took adverse action against the plaintiff, and (3) that there was a causal

connection between the protected speech and the adverse action.’” Espinal, 558 F.3d at 128

(quoting Gill v. Pidlypchak, 389 F.3d 379, 380 (2d Cir. 2004)). “While . . . the scope of conduct

that can constitute actionable retaliation in the prison setting it is broad, it is not true that every

response to a prisoner’s exercise of a constitutional right gives rise to a retaliation claim. Dawes

v. Walker, 239 F.3d 489, 492-93 (2d Cir. 2001), overruled on other grounds by Swierkiewciz v.

Sorema N.A., 534 U.S. 506, 508 (2002). Rather, “[o]nly retaliatory conduct that would deter a

similarly situated individual of ordinary firmness from exercising his or her constitutional rights

constitutes an adverse action for a claim of retaliation.” Id. at 493. Where the retaliatory conduct

is “simply de minimis,” it falls “outside the ambit of constitutional protection.” Davis v. Goord,

320 F.3d 346, 353 (2d Cir. 2003). This inquiry is “tailored to the different circumstances in which

retaliation claims arise,” although it accounts for the fact that prisoners “may be required to tolerate

more than . . . average citizens.” Dawes, 239 F.3d at 493 (quoting Thaddeus-X v. Blatter, 175 F.3d

378, 398 (6th Cir. 1999)).

       Here, there is no genuine dispute of material fact (as previously explained) that Defendant

Benford’s use of force—hitting Plaintiff with a slow-moving gate—was, at most, de minimis in

nature. In the context of First Amendment retaliation, such minimal use of force, as a matter of

law, would not deter others from exercising their constitutional rights, such as filing grievances.

See, e.g., Smolen v. Dildine, No. 11-CV-6434 CJS, 2014 WL 3385209, at *7 (W.D.N.Y. July 9,




                                                  28
   2014) (concluding that “the alleged use of force . . . consisting of ‘pushing and pulling’ Plaintiff

   while he was being examined by [a doctor] . . . is arguably not sufficiently serious to constitute an

   adverse action for purposes of a retaliation claim”); Rivera v. Goord, 119 F. Supp. 2d 327, 340

   (S.D.N.Y. 2000) (dismissing retaliation claim where acts complained of—shoving plaintiff while

   taking him to SHU—were de minimis and not actionable). The Court GRANTS Defendants’

   Motion as to any retaliatory claims against Defendant Benford.

III.   Conspiracy Claim

          Plaintiff also appears to contend that Defendants Benford, Huttel, Erns, and Malark entered

   into a conspiracy to use excessive force in retaliation for Plaintiff’s alleged threatening of C.O.

   Drown. (Pl. Aff. ¶ 68.) To establish a conspiracy claim under Section 1983, a plaintiff must show

   “(1) an agreement between a state actor and a private party [or two or more state actors]; (2) to act

   in concert to inflict an unconstitutional injury; and (3) an overt act done in furtherance of that goal

   causing damages.” Blue v. City of New York, No. 14-CV-7836 (VSB), 2018 WL 1136613, at *16

   (S.D.N.Y. Mar. 1, 2018) (quoting Pacicca v. Stead, 456 F. App’x 9, 12 (2d Cir. 2011)); see also

   Ciambriello v. Cty. of Nassau, 292 F.3d 307, 324-25 (2d Cir. 2002). A conspiracy claim, however,

   only will stand “insofar as the plaintiff can prove the sine qua non of a § 1983 action: the violation

   of a federal right.” Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 119 (2d Cir. 1995).

          Here, Plaintiff failed on summary judgment to establish a constitutional violation related

   to his excessive force and retaliation claims against Defendant Benford. As “Plaintiff has not

   produced sufficient evidence that a constitutional violation occurred to survive summary

   judgment, ‘there can be no civil rights conspiracy to deprive that right.’” Richardson v. N.Y.C.

   Health and Hosps. Corp., No. 05 Civ. 6278(RJS), 2009 WL 804096, at *18 (S.D.N.Y. Mar. 25,

   2009) (quoting Young v. Cty. of Fulton, 160 F.3d 899, 904 (2d Cir. 1998)) (granting defendants’




                                                     29
motion for summary judgment on a Section 1983 conspiracy claim where plaintiff failed to

"establish that her constitutional rights were violated in her false arrest and malicious prosecution

claims"). The Court therefore GRANTS Defendants' motion for summary judgment related to

Plaintiff's conspiracy claims against Defendants Benford, Buttel, Ems, and Malark.

                                          CONCLUSION

         For the forgoing reasons, Defendants' motion for partial summary judgment is GRANTED

in its entirety. The Clerk of the Court is directed to terminate the motion at ECF No. 80 and to

mail a copy of this Opinion and Order to the Plaintiff at the addresses listed below.

         As there are no remaining claims against them, Defendants William Lee and Lee Benford

are dismissed from the case and the Clerk is directed to remove them from the caption.

         A Pretrial Conference is scheduled for January 24, 2020 at 10:00 a.m. The incarcerated

pro se Plaintiff shall participate in the conference by telephone and Defendants' counsel shall

appear in person. It is the responsibility of Defendants' counsel to make prior arrangements with

the appropriate facility to have the pro se Plaintiff available via telephone.


Dated:    Decembe~ ), 2019                                    SO ORDERED:
          White Plains, New York



                                                        United States District Judge




                                                  30
Mail To: Tyrone Peters
         04-A-4361
         Wende Correctional Facility
         3040 Wende Road
         Alden, New York 14004-1187

        Tyrone Peters
        04-A-4361
        Clinton Correctional Facility
        P.O. Box 2001
        Dannemora, New York 12929




                                        31
